Action for damages for the issuance of wrongful process and entry upon property pursuant thereto. Order dated May 27, 1940, granting reargument and on reargument denying defendant’s motion for summary judgment under rule 113, Rules of Civil Practice, affirmed, with ten dollars costs and disbursements. A question of fact exists as to whether or not the defendant procured the entry of the order which is claimed to have resulted in damage to the plaintiff. Appeal from original order dated April 25, 1940, denying defendant’s motion for summary judgment, dismissed, without costs. Lazansky, P. J., Carswell, Johnston, Taylor and Close, JJ., concur.